     Case 1:18-cv-00446-AWI-SKO Document 31 Filed 09/11/20 Page 1 of 1


 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT

 5                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

 6

 7 ROBIN FRAZIER,                                                  Case No. 1:18-cv-00446-AWI-SKO

 8
                         Plaintiff,                                ORDER MODIFYING SCHEDULING
 9                                                                 ORDER (Fed. R. Civ. P. 16)
10              v.                                                 (Doc. 29)

11
   AMERICAN AIRLINES, INC.; and DOES 1
12 through 20, inclusive,

13
                         Defendants.
14

15
                Having considered the Parties' Stipulation to Modify Scheduling Order (Doc. 29), and
16
     GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT:
17
                1.       The hearing on Defendant’s Motion for Summary Judgment (Doc. 28) is continued
18
     from October 5, 2020 to October 26, 2020. 1
19
                2.       The Non-Expert Discovery cut off for the flight attendant depositions is continued
20
     to October 16, 2020.
21
                3.       The Expert Discovery cut off is continued to October 16, 2020.
22
                4.       All other dates (see Doc. 27) shall remain the same.
23

24
     IT IS SO ORDERED.
25

26 Dated:            September 11, 2020                                       /s/   Sheila K. Oberto    .
                                                                  UNITED STATES MAGISTRATE JUDGE
27
     1
28       Senior District Judge Ishii hears dispositive motions on Mondays at 1:30 p.m.
